959 F.2d 232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Joseph Ugwunna UDECHUKWU, Defendant-Appellant.
No. 91-7302.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 19, 1992Decided:  April 8, 1992

Joseph Ugwunna Udechukwu, Appellant Pro Se.
Renee Runcel Christina, Special Assistant United States Attorney, Alexandria, Virginia, for Appellee.
Before RUSSELL and HAMILTON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Joseph Ugwunna Udechukwu appeals from the district court's order denying his motion for a new trial under Fed.  R. Crim.  P. 33.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Udechukwu, No. CR-90-310-A (E.D. Va.  Aug. 28, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Our affirmance is entered without prejudice to Udechukwu's ability to raise any constitutional claims he may have, including those contained in this Motion for a New Trial, by presenting those claims with specificity to the district court in a 28 U.S.C. § 2255 (1988) petition